UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Amendment #1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-22887 RJO GLOBAL TRUST (Exact name of registrant as specified in its charter) Delaware 36-4113382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o R.J. O’Brien Fund Management, LLC 222 South Riverside Plaza Suite 900 Chicago, IL 60606 (Address of principal executive offices) (Zip Code) (312) 373-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Explanatory Note: The sole purpose of this Amendment to RJO Global Trust’s Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2013, filed with the Securities and Exchange Commission on November 13, 2013 (the “Form 10-Q”), is to file (i) the Second Amendment to the Ninth Amended and Restated Declaration and Agreement of Trust of the Registrant, dated as of October 18, 2013 (Exhibit Number 3.03); (ii) theInvestment Management Agreement, entered into as of August, 2013, among RJO Global Trust, R.J. O’Brien Fund Management LLC and RPM Risk and Portfolio Management AB (Exhibit Number 10.01) and (iii) the Notice to Unitholders dated October 18, 2013 (Exhibit 99.01).Each of the foregoing exhibits were included in Item 6 of the Form 10-Q, but were not submitted with such filing.No other changes have been made to the Form 10-Q. 2 Item 6.Exhibits a) Exhibits Exhibit Number Description of Document Ninth Amended and Restated Declaration and Agreement of Trust of the Registrant, dated as of September 1, 2010.(1) First Amendment to the Ninth Amended and Restated Declaration and Agreement of Trust of the Registrant, dated as of July 13, 2011.(2) Second Amendment to the Ninth Amended and Restated Declaration and Agreement of Trust of the Registrant, dated as of October 18, 2013.*** Restated Certificate of Trust of the Registrant.(3) 10.01** Investment Management Agreement, entered into as of August, 2013, among RJO Global Trust, R.J. O’Brien Fund Management LLC and RPM Risk and Portfolio Management AB.*** Rule 13a-14(a)/15d-14(a) Certifications of Principal Executive Officer.*** Rule 13a-14(a)/15d-14(a) Certifications of Principal Financial Officer.*** Section 1350 Certification of Principal Executive Officer.*** Section 1350 Certification of Principal Financial Officer.*** Notice to Unitholders dated October 18, 2013.*** 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation Linkbase 101.DEF* XBRL Taxonomy Extension Definition Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase (1)Incorporated by reference herein from the exhibit of the same description filed on September 7, 2010 on Form 8-K. (2)Incorporated by reference herein from the exhibit of the same description filed on July 15, 2011 on Form 8-K. (3)Incorporated by reference herein from the exhibit of the same description filed on September 30, 2008 on Form 8-K. * These exhibits were previously included in the Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2013 filed with the Securities and Exchange Commission on November 13, 2013. ** Certain information in this exhibit has been redacted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. *** Filed herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned and thereunto duly authorized. RJO Global Trust Date:April 4, 2014 By:R.J. O’Brien Fund Management, LLC Managing Owner By: /s/ Julie M. DeMatteo Julie M. DeMatteo Chief Executive Officer 4
